Judgment, Supreme Court, New York County (Ronald Zweibel, J.), rendered December 10, 1991, convicting defendant, upon his plea of guilty, of attempted robbery in the first degree, and sentencing him, as a second felony offender, to a term of 3 to 6 years, unanimously affirmed.
Defendant’s presence was not required at the off-the-record bench conference called by the court at the end of a suppression hearing in order to schedule the next court session, since it did not involve factual matters about which the defendant might have peculiar knowledge that would be useful in advancing his cause or countering the People’s position (see, People v Dokes, 79 NY2d 656, 660; People v Morales, 80 NY2d 450, 456-457). Concur—Carro, J. P., Ellerin, Wallach and Ross, JJ.